Citation Nr: 1234432	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran, F. M.


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1968.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision, in which the RO determined that new and material evidence had not been received to reopen a previously denied claim for entitlement to service connection for chronic lumbosacral strain and spina bifida occulta.   In an October 2007 rating decision issued in November 2007, the RO confirmed and continued its determination that new and material evidence had not been received to reopen the Veteran's claim.

In May 2011, the Board found that the Veteran is seeking service connection for the same disorder (chronic lumbosacral strain and spina bifida occulta) as that for which the RO originally denied service connection in December 1991 and later determined that new and material had not been received to reopen the claim in a July 2003 rating decision.  Further, the Board determined that the Veteran had submitted new and material evidence and reopened the claim as characterized above.  The Board remanded the claim of service connection for further development.  

However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 2010, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO; a copy of the transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In May 2011, the Board as noted reopened the Veteran's claim for service connection for a low back disability for further development, in part, to answer whether the Veteran had a preexisting condition and if so, whether it was aggravated by service.  Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

In July 2003, the VA General Counsel  issued a precedent opinion holding that, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

In May 2011, the Board as noted reopened the Veteran's claim for service connection for a low back disability for further development, in part, to answer whether the Veteran had a preexisting condition and if so, whether it was aggravated by service.  

The Veteran's entrance examination did not show any preexisting low back disorder, nor did the Veteran report one.  A Medical Board proceeding found the Veteran unfit for service due to a preexisting low back disability that was not aggravated by service.  Specifically, the Medical Board found that the Veteran had spina bifida occulta and chronic low back strain.  

The Veteran disputes this finding, stating that he was on KP duty in the mess hall and was carrying an armful of pots and pans; that there was water on the floor; and that, when he turned around, he slipped on the water, his feet went out from under him, and he landed on his back.  He has further testified that the only back pain or problems he experienced before service were pulled muscles from playing football, baseball, and basketball and raiding the neighbors' apple trees.  The service treatment records do not refer to sports injuries but do refer to an incident during his senior year of high school when he fell down a flight of stairs.  The Veteran has admitted to such a fall, after which he got up and went to class.  The service treatment records also mention a two-year history of chronic low back pain before entry into service and that he was unable to work in private industry due to pain.

Accordingly, the Board requested that the Veteran be afforded a VA examination to identify any chronic low back disability found on examination and to address whether such diagnosed disorder had its onset in service or represents a permanent worsening of a preexisting disorder during service.

In June 2011, the Veteran underwent the requested VA spine examination, and the examiner issued a report.  In the report, the examiner appears to indicate the Veteran never had spina bifida occulta, and the examiner discussed whether the Veteran's fall in the mess hall caused the current low back disorder.  The examiner never discussed whether the pulled muscles from sports or the fall down stairs caused a condition that preexisted service and if so, whether it was aggravated by service or any progression represented the condition's natural progression.  The examiner also did not discuss the evidence that the Veteran told his military care providers that chronic low back pain prevented him from employment.  

The Board finds that the failure by the examiner to discuss all of the possible incidents or conditions that might have caused a preexisting condition does not comply with the Board's prior remand.  As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  See Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA spine examination, conducted by an appropriate examiner, to ascertain the nature and etiology, of any low back disorder found. 

The entire claims file (including Virtual VA), to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should discuss the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to each examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any current lumbar spine disorder found on examination.  The examiner should address the following questions as well:

1) whether any lumbar spine disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, whether any such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service; 

2) if the disorder did not clearly and unmistakably preexist entry into service, is it at least as likely as not (50 percent or greater probability) that such diagnosed disorder is the result of disease or injury incurred during or as a result of service, to include as due to a January 1968 in-service injury to his back.  

In rendering the requested opinions, the examiner is requested to consider the following:

a) whether the Veteran had spina bifida occulta when he entered service;

b) the incident in high school where he fell down a flight of stairs;

c) the pulled muscles from playing football, baseball, and basketball and raiding the neighbors' apple trees;

d) the clinical significance of the history by the Veteran related in-service that he was unable to secure employment due to chronic low back pain; and

e) the January 1968 fall in the mess hall including discussing whether it aggravated any preexisting low back disorder beyond its natural progression or caused the onset of any current low back disorder.  

The examiner should set forth the complete rationale for any opinion expressed and conclusion reached in a typewritten report.

2.  After completing the requested action, readjudicate the Veteran's claim for service connection, in light of all pertinent evidence and legal authority.  In adjudicating the claim, all applicable theories of entitlement to service connection should be considered, to include direct service connection and aggravation of a preexisting disorder, as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


